Francis E. Sweeney, Sr., J.
The issue presented in this case is twofold. First, we must decide whether the School Board is barred by the doctrine of collateral estoppel from relitigating the issue of its motivation in nonrenewing Rauch’s limited teaching contract. Second, we must determine whether the application of collateral estoppel infringes upon SERB’S exclusive jurisdiction to decide whether unfair labor practices have occurred. Because we find that collateral estoppel applies and that this decision does not invade SERB’S exclusive jurisdiction, we *395affirm the court of appeals and remand the matter to SERB for further proceedings consistent with this opinion.
It has long been held that the legal doctrine of res judicata consists of two related concepts — claim preclusion and issue preclusion. Grava v. Parkman Twp. (1995), 73 Ohio St.3d 379, 381, 653 N.E.2d 226, 228. Although not at issue here, the claim preclusion concept holds that a valid, final judgment rendered upon the merits bars all subsequent actions based upon any claim arising out of the transaction or occurrence that was the subject matter of the previous action. Id. at syllabus.
The doctrine of issue preclusion, also known as collateral estoppel, holds that a fact or a point that was actually and directly at issue in a previous action, and was passed upon and determined by a court of competent jurisdiction, may not be drawn into question in a subsequent action between the same parties or their privies, whether the cause of action in the two actions be identical or different. Norwood v. McDonald (1943), 142 Ohio St. 299, 27 O.O. 240, 52 N.E.2d 67, paragraph three of the syllabus; Trautwein v. Sorgenfrei (1979), 58 Ohio St.2d 493, 12 O.O.3d 403, 391 N.E.2d 326, syllabus; Goodson v. McDonough Power Equip., Inc. (1983), 2 Ohio St.3d 193, 2 OBR 732, 443 N.E.2d 978, paragraph one of the syllabus. While the merger and bar aspects of res judicata have the effect of precluding the relitigation of the same cause of action, the collateral estoppel aspect precludes the relitigation, in a second action, of an issue that has been actually and necessarily litigated and determined in a prior action that was based on a different cause of action. Whitehead v. Gen. Tel. Co. (1969), 20 Ohio St.2d 108, 112, 49 O.O.2d 435, 437-438, 254 N.E.2d 10, 13. “In short, under the rule of collateral estoppel, even where the cause of action is different in a subsequent suit, a judgment in a prior suit may nevertheless affect the outcome of the second suit.” Id. at 112, 49 O.O.2d at 438, 254 N.E.2d at 13.
Appellants contend that certain collateral estoppel requirements were not met. First, we note that there is no disagreement that the federal district court is a court of competent jurisdiction. However, the School Board contends that the prior3 federal action did not involve the same parties or their privies because SERB was not a party to the federal lawsuit. We reject this argument.
*396In determining whether there is privity of parties, “a court must look behind the nominal parties to the substance of the cause to determine the real parties in interest.” Trautwein, 58 Ohio St.2d at 501, 12 O.O.3d at 407, 391 N.E.2d at 331. That is, we must consider which party estoppel is being asserted against.
In both the state and federal action, Rauch and the School Board have been adversaries. SERB, however, has played a unique role. SERB is the administrative agency responsible for deciding public-sector labor relations disputes pursuant to R.C. Chapter 4117. Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 170, 572 N.E.2d 87, 90. Thus, in accordance with R.C. Chapter 4117, and depending upon the posture of the case, SERB has aligned itself with both Rauch and the School Board.4 Since SERB’s authority is limited to state administrative claims, SERB, could not be a party to a federal action alleging a federal constitutional violation. However, the fact that SERB was not involved in the federal action is immaterial. The real parties in interest (Rauch and the School Board) have remained the same. These are the parties whose interests were implicated by the federal action and the ULP charge. Thus, the party against whom estoppel is sought (the School Board) was a party to the prior action.
The more difficult question is whether the same facts used to support the civil rights violation are the same facts to sustain a ULP charge. If the same evidence would sustain both issues, then the two issues are the same for purposes of applying collateral estoppel. Norwood, 142 Ohio St. 299, 27 O.O. 240, 52 N.E.2d 67, paragraph four of the syllabus. We find the evidence is the same.
In their federal action, appellees sought damages for the School Board’s violation of Rauch’s freedom of association rights. The material issue was whether the School Board nonrenewed Rauch’s contract in retaliation for his exercise of the right to associate as protected by the First Amendment to the United States Constitution. The underlying facts substantiating the School Board’s retaliatory motive centered around Rauch’s union activities. The test for determining whether a violation of First Amendment rights, including associational rights, has occurred is found in Mt. Healthy City School Dist. Bd. of Edn. v. Doyle (1977), 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471. This case sets forth a *397“but for” test for establishing that an employee’s exercise of First Amendment rights was violated by employer retaliation.5 This standard is a much stricter standard than Ohio’s standard to determine whether an unfair labor practice charge has occurred. (See Adena, 66 Ohio St.3d at 495-497, 613 N.E.2d at 613-614, where we rejected the Mt. Healthy “but for” test applicable to First Amendment rights and established the' “in part” test applicable to unfair labor practice proceedings. However, both standards revolve around the same factual issue, the employer’s motivation.)
Similarly, in the state administrative action, the material issue was whether the School Board nonrenewed Rauch’s contract in retaliation for his exercise of rights protected by R.C. Chapter 4117. As such, the essential facts regarding this issue concerned the same union activities engaged in by Rauch that were relied upon by the jury in the federal action. Since the same evidence would prove the underlying facts in each of these two proceedings, the issues are the same for purposes of applying the collateral estoppel doctrine.
We find that the collateral estoppel requirements have been satisfied. Thus, we conclude that the court of appeals properly applied collateral estoppel to the issue of the employer’s motivation.
However, an ancillary issue needs to be addressed. Appellants believe that the application of the collateral estoppel doctrine will destroy SERB’S exclusive jurisdiction. Appellants assert that under the guise of the collateral estoppel doctrine, the appellate court usurped SERB’S role as the exclusive arbiter of unfair labor practice charges.
Appellants do not cite cases which hold that administrative tribunals should not be bound by collateral estoppel principles. Instead, appellants merely cite cases which have held that SERB has exclusive jurisdiction to determine whether unfair labor practices have occurred. See, e.g., E. Cleveland v. E. Cleveland Firefighters Local 500, I.A.F.F. (1994), 70 Ohio St.3d 125, 127, 637 N.E.2d 878, 879-880; State ex rel. Fraternal Order of Police, Ohio Labor Council, Inc. v. Franklin Cty. Court of Common Pleas (1996), 76 Ohio St.3d 287, 667 N.E.2d 929. Appellees do not argue with the holdings from these cases. In fact, they agree that the General Assembly has vested SERB with exclusive jurisdiction to determine whether unfair labor practices have taken place.
We fail to understand appellants’ argument. In fact, we agree with the court of appeals and find that the application of the collateral estoppel doctrine does not *398infringe upon SERB’S jurisdiction to determine the ultimate issue in the case, ie., whether the School Board’s nonrenewal of Rauch’s contract constituted an unfair labor practice. SERB still must answer this issue on remand. Collateral estoppel applies only to the fact that the School Board may not relitigate the issue of its motivation for nonrenewing Rauch’s contract. SERB continues to have exclusive jurisdiction over the ULP charge.
The judgment of the court of appeals is affirmed, and the cause is remanded to SERB for a determination whether an unfair labor practice in violation of R.C. 4117.11 occurred.6

Judgment affirmed and cause remanded.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.

. The School Board argues that the federal action should not be considered as the prior action because the SERB action began years before the federal action. This argument is rejected. When two actions are pending that involve the same issue, it is the final judgment first rendered in one of the actions that becomes conclusive in the other action, regardless of which action was commenced first. 1 Restatement of the Law 2d, Judgments (1982) 142, Section 14, comment a. When the School Board dismissed its appeal to the Sixth Circuit Court of Appeals in July 1993, the federal proceeding became final. This appeal, involving the SERB proceeding, demonstrates that the state proceeding is yet to be final.


. For instance, at the state level, the Union, on Rauch’s behalf, filed a ULP charge with SERB against the School Board. SERB investigated the charge and found probable cause to believe that the School Board had committed a ULP. Then SERB, as complainant, filed a complaint against the School Board. Rauch and the Union were granted permission to intervene as interested parties. A SERB hearing officer recommended that SERB find that a ULP was committed. However, when SERB rejected this recommendation and dismissed the charge, SERB allied itself with the School Board on the subsequent appeal. When the case was remanded to SERB, SERB allied itself with Rauch. Later, when the charge was again dismissed, SERB was again allied with the School Board when Rauch appealed that determination.


. The United States Supreme Court determined that once the plaintiff establishes that the exercise of First Amendment rights played some role in the employer’s decision to discharge an employee, the burden shifts to the employer to show that the discharge would have occurred absent motive to punish for First Amendment activity. Mt. Healthy City School Dist. Bd. of Edn. v. Doyle (1977), 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471, 484.


. Based upon our affirmance of the court of appeals’ decision, we need not reach the cross-appeal.